DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannini (US 2019/0179690) in view of Takasugl (US 2005/0071570).

Regarding claim 1, Giovannini teaches a memory controller (Fig. 1, 100), comprising: a host interface circuit (Fig. 1, 150, IC) configured to be connected to a host device by a bus (Fig. 1, 150; Paragraph 0024, IC 150 in FIG. 1 illustrates either a memory device (e.g., DRAM, SRAM, nonvolatile, RRAM, HMC, etc.), a data-buffer device, or both, depending upon the design and configuration of module 100); a data buffer circuit comprising a buffer memory (Fig. 2, 210, Data Buffers); a tag information generation circuit (Fig. 1, 130, RCD) configured to generate tag information associated with a command received by the host interface circuit from the host device (Paragraph 0027, host may configure RCD 130 to perform a write transaction to IC 150 via module control interface 115.  This write transaction causes the device identification number to be written to IC 150.  The device identification number may be stored in mode circuitry 151); and a first register in which the tag information generated by the tag information generation circuit is stored (Fig. 3, 311-1, Buffer ID Register; Paragraph 0029, RCD 130 is controlled (e.g., via side-channel interface 187) to write a target device identification number (target ID) to IC 150, and any other devices connected to module control bus 115), and a second register into which the tag information stored in the first register is copied after the command is fetched (Paragraph 0029, RCD 130 is controlled (e.g., via side-channel interface 187) to write a target device identification number (target ID) to IC 150… When the device identification number of IC 150 matches the target device identification number (and in-system access mode is enabled for IC 150), IC 150 is configured to respond to additional transactions; i.e. data in Buffer ID Register and Target ID Register are copies of each other) from the host interface circuit for processing (Fig. 3, 312-1, Target ID Register; Paragraph 0028, To access IC 150 during system operation, the host, or another system coupled to side-channel interface 187, configures RCD 130 to allow IC 150 to be accessed via side-channel interface 187), wherein when a read request is made from the host interface circuit to the data buffer circuit (Paragraph 0066,  To access (i.e., read or write) a register using side-channel 335, side-channel interface 336 is used to place RCD 330 and buffer components 310 in the in-system register access mode), the data buffer circuit returns read data stored in the buffer memory (Fig. 3, 315, Register Access) upon confirming that the tag information stored in the first register and the tag information stored in the second register match each other (Fig. 3, 318-1; Paragraph 0030, match between the target ID and the device ID enable IC 150 to respond to transactions on module control bus 115… Paragraph 0062, equality comparator 318 determines whether the target ID value stored in target ID register 312 is equal to the buffer ID value stored in buffer ID register 311).
Giovannini teaches a memory controller system with a buffer circuit containing a buffer ID register and a target ID register, whereupon a matching comparison between the registers enables a register access within the buffer for a host access request. Giovannini does not explicitly teach the memory controller system using a memory card bus specification. 
Takasugl teaches a memory controller (Fig. 1, 104), comprising: a host interface circuit (Fig. 2, 114) configured to be connected to a host device by a bus conforming to a memory card system specification (Paragraph 0016, memory control system 104 and data storage device 106 are implemented together in the form of a removable memory card that is configured to be inserted into and removed from host electronic device 102); a second register into which the tag information stored in the first register is copied after the command is fetched (Fig. 3, Register Comparison; Paragraph 0030, for each received host command, host interface controller 202 (FIG. 2) copies the "old" opcode in current opcode register 302C to previous opcode register 302A, and loads the end address for this "old" opcode into previous end address register 302B). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the memory controller to incorporate the teachings of Takasugl and include a bus with memory card specification that can be used with register comparison.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of commonly used memory device types such as memory cards (See Takasugl:  Paragraph 0002) while also enabling efficient sequential access of memory drives of the memory card (See Paragraphs 0003 & 0004).

Regarding claim 4, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini teaches wherein the data buffer circuit further includes a tag information comparison circuit (Fig. 3, 318), which performs a comparison of the tag information stored in the first register and the tag information stored in the second register to confirm that the tag information stored in the first register and the tag information stored in the second register match each other (Paragraph 0030, match between the target ID and the device ID enable IC 150 to respond to transactions on module control bus 115… Paragraph 0062, equality comparator 318 determines whether the target ID value stored in target ID register 312 is equal to the buffer ID value stored in buffer ID register 311).

Regarding claim 5, Giovannini in view of Takasugl teaches the memory controller of claim 4. Giovannini teaches wherein the tag information generation circuit stores the tag information in the first register upon generating the tag information (Paragraph 0027, host may configure RCD 130 to perform a write transaction to IC 150 via module control interface 115.  This write transaction causes the device identification number to be written to IC 150.  The device identification number may be stored in mode circuitry 151).

Regarding claim 7, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini further teaches wherein the first register is provided in the host interface circuit (Fig. 1, 150, IC contains Buffers Shown in Figure 3 and Registers; Paragraph 0024, IC 150 in FIG. 1 illustrates either a memory device (e.g., DRAM, SRAM, nonvolatile, RRAM, HMC, etc.), a data-buffer device, or both, depending upon the design and configuration of module 100). 

Regarding claim 8, Giovannini in view of Takasugl teaches the memory controller of claim 7. Giovannini does not teach wherein the first register is provided in the tag information generation circuit.
Takasugl teaches wherein the first register is provided in the tag information generation circuit (Fig. 2, 206, Sequential Read Detector & Fig. 3, Registers within 206; Paragraph 0028, Sequential read detector 206 includes registers 302A-302D (collectively referred to as registers 302), opcode compare logic 304, address increment logic 306, sequential read logic 308, and address compare logic 310.  In one form of the invention, registers 302 are programmed by the host interface controller 202 (FIG. 2)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the memory controller to incorporate the teachings of Takasugl and include the registers within the tag generation circuit of Giovannini.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of commonly used memory device types such as memory cards (See Takasugl:  Paragraph 0002) while also enabling efficient sequential access of memory drives of the memory card (See Paragraphs 0003 & 0004).

Regarding claim 9, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini further teaches wherein the second register is provided in the data buffer circuit (Fig. 3, 312, Target ID Register in Buffer 310).

Regarding claim 10, Giovannini in view of Takasugl teaches the memory controller of claim 9. Giovannini further teaches wherein the data buffer further includes an interface, and the second register is provided in the interface (Fig. 3, Target ID Register Coupled to COM 313; Paragraph 0061, Each command interface 313 is also operatively coupled to target ID register 312.  Each command interface 313 is operatively coupled to a respective target ID register 312 so that a BC write command can be used to set the target ID register 312 with the ID number corresponding to the one of buffers 310 that is to respond to in-system register access commands received via BC).

Regarding claim 11, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini further teaches wherein the tag information generation circuit is a counter, and the tag information is a count value generated by the counter (Paragraph 0051, side-channel 235 is used to cause RCD 230 to issue a first write command via the BC bus.  This first write command can correspond to a write command that shifts out the first bit of the serializer.  A write command that corresponds to the first bit… clears any counters and/or pointers used by the serializer to keep track of the current (and also therefore next) bit to be shifted out).

Regarding claim 12, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini further teaches wherein the tag information is a read address of a read command received from the host device (Paragraph 0041, RCD 230 and buffer components 210 may be placed in an in-system access mode that allows side-channel 235 to access registers in an individually addressed buffer component 210). 

Regarding claim 15, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini does not explicitly teach the memory controller is coupled to a non-volatile storage device.
Fig. 1, 104 Memory Control System coupled to Data Storage Device 106; Paragraph 0016, data storage device 106 is a non-volatile memory, such as a flash memory).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the memory controller to incorporate the teachings of Takasugl and include a bus with memory card specification that can be used with register comparison.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of commonly used memory device types such as memory cards (See Takasugl:  Paragraph 0002) while also enabling efficient sequential access of memory drives of the memory card (See Paragraphs 0003 & 0004).

Regarding claim 16, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini further teaches wherein when the host interface circuit receives a read command from the host device (Paragraph 0028, To access IC 150 during system operation, the host, or another system coupled to side-channel interface 187, configures RCD 130 to allow IC 150 to be accessed via side-channel interface 187), the memory controller compares the tag information in the first register corresponding to the received read command with the tag information in the second register corresponding to the read data stored in the buffer memory (Paragraph 0062, equality comparator 318 determines whether the target ID value stored in target ID register 312 is equal to the buffer ID value stored in buffer ID register 311.  When the buffer ID value stored in buffer ID register 311 is equal to the target ID value stored in target ID register 312 (and the buffer 310 is in in-system access mode), register access logic 315 is enabled for that buffer 310).

Regarding claim 17, Giovannini teaches a method of processing a read command in a memory system, comprising: in response to receiving a command at a host interface circuit, generating and storing tag information in the host interface circuit (Paragraph 0049, To perform a read of a register in a single buffer component 210, side-channel 235 is used to cause RCD 230 to issue a write command on buffer control bus BC to set the target device ID register in all of the buffer components 210.  This target device ID should match only one device ID and thereby enable only one buffer component 210 to respond to the command(s) that follow); copying the tag information from the host interface circuit and storing the tag information in a data buffer circuit (Paragraph 0029, RCD 130 is controlled (e.g., via side-channel interface 187) to write a target device identification number (target ID) to IC 150… When the device identification number of IC 150 matches the target device identification number (and in-system access mode is enabled for IC 150), IC 150 is configured to respond to additional transactions; i.e. data in Buffer ID Register and Target ID Register are copies of each other); storing in a buffer memory, read data associated with the tag information stored in the data buffer circuit (Paragraph 0066, individual registers of individual buffer components 310 can be accessed using side-channel 335.  To access (i.e., read or write) a register using side-channel 335, side-channel interface 336 is used to place RCD 330 and buffer components 310 in the in-system register access mode); comparing the tag information stored in the data buffer circuit with the tag information stored in the host interface circuit (Paragraph 0062, equality comparator 318 determines whether the target ID value stored in target ID register 312 is equal to the buffer ID value stored in buffer ID register 311); and notifying that the read data stored in the buffer memory is readable when the tag information stored in the data buffer circuit match the tag information stored in the host interface circuit (Fig. 3, 318-1; Paragraph 0030, match between the target ID and the device ID enable IC 150 to respond to transactions on module control bus 115), and notifying that the read data stored in the buffer memory is unavailable when the tag information stored in the data buffer circuit does not match the tag information stored in the host interface circuit (Paragraph 0029, When the device identification number of IC 150 does not match the target device identification number, IC 150 is configured to ignore most transactions on module control bus 115).
Giovannini teaches a memory controller system with a buffer circuit containing a buffer ID register and a target ID register, whereupon a matching comparison between the registers enables a register access within the buffer for a host access request. Giovannini does not explicitly teach in response to receiving a read command at a host interface circuit, generating and storing tag information in the host interface circuit. 
Takasugl teaches in response to receiving a read command at a host interface circuit, generating and storing tag information in the host interface circuit (Paragraph 0031, During each command execution cycle, the previous opcode stored in register 302A and the current opcode stored in register 302C are provided to opcode compare logic 304, which compares the two received opcodes and determines whether they both specify READ operations); copying the tag information from the host interface circuit and storing the tag information in a data buffer circuit (Fig. 3, Register Comparison; Paragraph 0030, for each received host command, host interface controller 202 (FIG. 2) copies the "old" opcode in current opcode register 302C to previous opcode register 302A, and loads the end address for this "old" opcode into previous end address register 302B). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Takasugl and include read register copying between a current and past memory request register for use in a memory card bus system.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of commonly used memory device types such as memory cards (See Takasugl:  Paragraph 0002) while also enabling efficient sequential access of memory drives of the memory card (See Paragraphs 0003 & 0004).

Regarding claim 19, Giovannini in view of Takasugl teaches the method of claim 17. Giovannini does not teach the method further comprising: in response to receiving another read command at the host interface circuit, overwriting the tag information stored in the host interface circuit.
Takasugl teaches the method further comprising: in response to receiving another read command at the host interface circuit, overwriting the tag information stored in the host interface circuit (Paragraph 0030, for each received host command, host interface controller 202 (FIG. 2) copies the "old" opcode in current opcode register 302C to previous opcode register 302A, and loads the end address for this "old" opcode into previous end address register 302B).

One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of commonly used memory device types such as memory cards (See Takasugl:  Paragraph 0002) while also enabling efficient sequential access of memory drives of the memory card (See Paragraphs 0003 & 0004).

Regarding claim 20, Giovannini in view of Takasugl teaches the method of claim 17. Giovannini teaches further comprising wherein the tag information is copied from the host interface circuit and stored in the data buffer circuit after the read command received at the host interface circuit is fetched from the host interface circuit for processing (Paragraph 0029, RCD 130 is controlled (e.g., via side-channel interface 187) to write a target device identification number (target ID) to IC 150… When the device identification number of IC 150 matches the target device identification number (and in-system access mode is enabled for IC 150), IC 150 is configured to respond to additional transactions; i.e. data in Buffer ID Register and Target ID Register are copies of each other).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giovannini (US 2019/0179690) in view of Takasugl (US 2005/0071570) and further in view of Kim (US 2019/0164615).

Regarding claim 6, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini does not explicitly teach wherein the bus conforming to the memory card system specification is a serial peripheral interface (SPI) bus or an SD bus.
Kim teaches wherein the bus conforming to the memory card system specification is a serial peripheral interface (SPI) bus or an SD bus (Paragraph 0151, memory controller 1200 may control data exchange between the memory device 1100 and the card interface 7100.  In an embodiment, the card interface 7100 may be a secure digital (SD) card interface).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the memory controller to incorporate the teachings of Kim and include a SD card bus system specification for the memory device of Giovannini.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the well-known and commonly used SD card specification, thus complying with industry standards of using a high-speed card form factor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Giovannini (US 2019/0179690) in view of Takasugl (US 2005/0071570) and further in view of Wang (US 2009/0100206).

Regarding claim 13, Giovannini in view of Takasugl teaches the memory controller of claim 1. Giovannini does not explicitly teach wherein the tag information is time information generated by the tag information generation circuit.
Paragraph 0060, performance counters 76 in the bus bridge can be used to do profiling of any number of register reads and writes to determine 1) how many register read and write in a predefined period of time and 2) what is the ratio of register read and write.  From the above information, an application developer or programmer can calculate how long and how often the control software was used to program or access the control registers).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the memory controller to incorporate the teachings of Wang and include time information for the registers of Giovannini.   
One of ordinary skill in the art would be motivated to make the modifications in order to track memory data transfer performance metrics, thus enabling the diagnosis of system errors (See Wang: Paragraphs 0060 & 0061).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Giovannini (US 2019/0179690) in view of Takasugl (US 2005/0071570) and further in view of Tanaka (US 2014/0025771).

Regarding claim 18, Giovannini in view of Takasugl teaches the method of claim 17. Giovannini does not explicitly teach notifying the host interface circuit that the buffer memory is readable when a threshold amount of the read data is stored in the buffer memory.
Paragraph 0140, depending on a setting from the host CPU 200-2, a process of notifying the host CPU 200-2 of a so-called buffer underflow state in which transmission data is not prepared yet as an abnormal state may be performed) that the buffer memory is readable when a threshold amount of the read data is stored in the buffer memory (Paragraph 0110, host CPU 200-2, for example, the management information read instructing unit 205-2 receives the notification, and can perform a data transmission process from a next application, that is, a series of processes starting from the management information read instructing unit 205-2).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Tanaka and include buffer level notifications to the host device via the host interface circuit of Giovannini.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transmission of read data when the buffer is up to sufficient levels, thus preventing buffer underflow conditions and causing data errors (See Tanaka: Paragraph 0140).

Allowable Subject Matter

Claims 2-3 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claim 2, the known prior art of record taken alone or in combination fails to teach wherein the data buffer circuit further includes a buffer management circuit, which receives the read request, and notifies the host interface circuit that the buffer memory is ready to return the read data upon confirming that the tag information stored in the first register and the tag information stored in the second register match each other.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7,222,226 discloses a dispatch unit capable of performing register-to-register move operations based on a scheduler. 
US PGPUB 2011/0131346 discloses a host subsystem coupled to a buffer and containing registers for performing data transmissions based on a buffer transfer context. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.Z.W./Examiner, Art Unit 2184  

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184